Citation Nr: 1533366	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-33 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977, November 2001 to May 2002, and from July 2006 to August 2007, including service in Kuwait and Iraq.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  

In February 2015, the Board remanded the case to the RO for further development.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran experienced noise exposure during service; current audiometry testing shows a right ear hearing loss disability for VA purposes; and the evidentiary record makes it equally likely that the hearing loss is a result of the in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right ear sensorineural hearing loss is caused by in-service noise exposure and thus service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Based on the May 2015 VA audiological examination, the Board finds that the Veteran has right ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The second element required for direct service connection has also been satisfied as VA has already acknowledged that the Veteran was exposed to in-service acoustic trauma as a wheeled vehicle mechanic.  

Thus, this appeal turns on whether there is a nexus between the Veteran's right ear hearing loss and service.  The Veteran competently and credibly testified at his Board hearing that he experienced hearing loss in service due to the conceded in-service acoustic trauma.  The Veteran also testified to having hearing problems after his discharge.  Accordingly, a nexus to service is established.  To the extent a VA examiner in the May 2015 opinion reached an unfavorable opinion, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


